Citation Nr: 0031320	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to August 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, wherein the veteran was denied service 
connection for flat feet.


REMAND

Prior to determining the veteran's claim for service 
connection for flat feet, VA must ensure that it has 
fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

In June 1999 the veteran filed a claim for service connection 
for flat feet.  The RO attempted to obtain the veteran's 
service medical records, however, due to a fire at the 
National Personnel Records Center in St. Louis, Missouri, in 
1973, the records are presumed destroyed and are not 
available. VA's duty to assist is heightened where, as here, 
the veteran's service medical records are unavailable.  See 
Hayre v. West, 188 F.3d 1327, 1331-32 (Fed Cir. 1999); 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993). 

When VA cannot obtain records through its own means, and such 
information can be obtained by the veteran, VA has an 
obligation to notify and advise the veteran in regard to 
furnishing the information.  38 C.F.R. § 3.15(c) (2000).  
Such information in this case may include statements from 
service medical personnel or letters from fellow soldiers 
attesting to the veteran's foot problems.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Since there is no 
evidence in the file that the RO ever advised the veteran to 
submit alternate forms of evidence to support his claim, such 
advice must be given.  Id. 

A fundamental issue in this case relates to pre-existence and 
aggravation, and the Board regards the record as inadequately 
probative of this matter.  Further, since the Board may not 
rely on its own unsubstantiated judgment as to medical 
questions involving the pre-existing and increase in severity 
of the veteran's flat feet, a remand to the RO is appropriate 
to obtain a medical opinion to enable a proper disposition of 
the veteran's claim.  Crowe v. Brown, 7 Vet. App. 238 (1994).

In June 1999, the veteran submitted a detailed account of his 
flat feet prior to service, during service, and after service 
that includes the names and addresses of private physicians 
who treated him.  The veteran also stated in his letter that 
toward the end of his active duty, he had two reconsideration 
board hearings regarding his flat feet.  Any transcripts or 
other records related to these hearings should be secured on 
remand as well as all pertinent private medical evidence as 
reported by the veteran.  Also, in an August 1999 letter, the 
veteran's current physician stated that he has treated the 
veteran since January 1993 and indicated that the foot 
problems had been exacerbated by military service.  However, 
the only medical records in the claims file from the 
veteran's private physician are from January to March 1993.  
Thus, any additional relevant medical records from the 
veteran's current physician should be secured on remand.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and dates of all health care 
providers, VA or private, who have 
treated him for flat feet prior to, 
during, and subsequent to service.  After 
securing the necessary releases, the RO 
should request copies of any relevant 
medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.

2.  The RO should attempt to obtain 
transcripts or other records pertaining 
to the veteran's reclassification board 
hearings in service either through 
military personnel records or other 
appropriate sources and ascertain whether 
any relevant information exists regarding 
his flat feet.  Any such records obtained 
should be associated with the claims 
file.

3.  Following the completion of the above 
requested development, the veteran should 
be provided a VA examination by an 
appropriate medical specialist to 
determine the nature, extent and date of 
onset of the veteran's flat feet.  The 
claims file an a copy of this REMAND must 
be made available to and be reviewed by 
the examiner before the examination.  All 
appropriate tests and studies should be 
conducted  and all clinical findings and 
diagnoses clearly set forth in the 
examination report.  After reviewing all 
pertinent medical records, the 
examiner(s) is specifically requested to 
offer an opinion with respect to:

a)  Whether the veteran's disability 
involving the feet was (1) of congenital 
or developmental origins or (2) if not 
congenital or developmental in nature, 
can it be said that the veteran clearly 
and unmistakably had flat feet prior to 
service;

b)  If the flat feet existed prior to 
service or were of congenital or 
developmental origins, was it is at least 
as likely as not that the pre-existing 
pathology underwent a permanent increase 
in severity during service and, if so, 
was the increase in disability clearly 
and unmistakably the result of natural 
progress.

4.  Thereafter, the RO should 
readjudicate the claim of service 
connection for flat feet taking into 
account all of the evidence of record.  
If the benefit sought is denied, the RO 
should issue a new Supplemental Statement 
of the Case to the veteran and his 
accredited representative and allow a 
reasonable amount of time for a response.

The case should then be returned to the Board, if in order.  
The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


